DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group I, monovalent brine, castor oil, PEG 20 sorbitan monooleate, PEG 20 sorbitan monolaurate and sorbitan monooleate in the reply filed on 6/28/21 is acknowledged.
Claims 4, 5, 12-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/21.

Priority
As previously set forth: The claims have a priority date of the filing of the PCT 4/4/16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
 
Response to Arguments
Applicant argues Gallo employs a mixture of surfactants wherein at least one surfactant has an HLB of 10-17 and at least one surfactant having an HLB 1.8-6, thus, Gallo does not meet the new HLB requirements of claim 1.
The Examiner disagrees.  The wording of the claim does not require each of the surfactants to have the HLB value claimed, the wording of the claim requires that the surfactants of the mixture are chosen such that the overall mixture has an HLB from 12-18.  Gallo embraces this since the overall HLB of the mixture of surfactants can be from 6-20 [0044].  Thus, Applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, and its dependents, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a wellbore fluid comprising the lubricant and a base fluid”, and the claim also recites the limitation of claim 1 “a lubricant consisting of castor oil and three nonionic surfactants” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 may be better written “introducing a wellbore fluid into a subterranean zone wherein the wellbore fluid comprises a base fluid and a lubricant, wherein the lubricant consists of” or something similar.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has the limitation “wherein the lubricant comprises” however claim 1 has the language “lubricant consisting of”.  The Examiner believes this is better worded “wherein the surfactants of the lubricant are added in amounts ranging from” or something similar.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo (US 2017/0321103).
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  Regarding the amendment to claim 1 (which was previously claim 7), the HLB of the surfactants of Gallo are selected to provide an overall HLB value of the mixture to be from 6-20 [0044], embracing and rendering prima facie obvious the HLB range of the claim.  See In re Wertheim.

Gallo discloses methods of increasing lubricity in wellbore fluids (title).  The lubricants are first made, then added to a wellbore fluid, and then injected into a well (abstract).  Therein Example 4 exemplifies the lubricant to be a combination of soya oil, canola oil and castor oil and surfactants of: Sorbirol TO, Emulson AG/18C and Sorbirol 0.  
Regarding the use of three surfactants:  The abovementioned surfactants of Example 4 are disclosed to be PEO 20 sorbitan trioleate (herein Sorbirol TO is assumed to be a typo and to actually be Sorbilene TO, since the other alternative would be Sorbirol 0 which is already disclosed to be in the mix), castor oil ethoxylated dioleate and sorbitan monooleate, respectively [0077].  These are all non-ionic surfactants.  Such meets the use of three nonionic surfactants.  Additionally/alternatively, [0042] discloses various surfactants that may be used including sorbitan esters such as sorbitan monooleate, sorbitan monopalmitiate, sorbitan monostearate, and others listed therein, and ethoxylated sorbitan esters such as sorbitan monolaurate 20 EO, sorbitan monolaurate 4 EO, sorbitan monopalmitate 20 EO, and the others listed therein.  Mixtures thereof is also disclosed in [0042], thus mixing any of the above is prima facie obvious.  Such alternatively meets the three nonionic surfactants.
Regarding the wt% of oil, The wt% of Ex 4 calculates to 69 wt% of the mixture of oils, 23 wt% of the surfactant mixture, 2% of the long chain alcohol and 6% of the water mixtures (100 parts total oil, 33 parts combination of surfactants, 3 parts long chain alcohol, 5 parts aqueous solution A7 and 5 parts aqueous solution A8, total is 146 parts.  100/146=69 wt% oils, and so forth).  Gallo exemplifies 69 wt% oil, thus embracing the “about 70” weight percent of claim 1.  
Whilst Gallo exemplifies a mixture of oils including castor oils, [0040-0041] of Gallo discloses other oils that may be used, and that such may be used alone or in combination.  Gallo discloses in [0041] that there are factors that determine which oil (or combination of oils) are used such as cost, HLB, environmental compatibility, toxicological profile and availability.  Since castor oil is one of the oils exemplified (albeit exemplified as a mixture), one would also envisage it could be used alone, depending on the factors discussed above.  Thus, use of castor oil alone is prima facie obvious.  
Although Gallo does not disclose just the oils and surfactants, the order of mixing and performing process steps is prima facie obvious. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Blending oil/surfactants together and adding that before/after adding other ingredients is prima facie obvious and meets the requirements of the claims.
Elements above meet the requirements of claim 1.
Example 4 also includes the use of A7 a mixture of water, zinc nitrate and magnesium chloride.  Such meets the base fluid and brine requirements of claims 2 and 3.
Elements above embrace the requirements of claim 10.  
Regarding claim 11, Ex 4 has around 23 wt% surfactant in the final lubricant (claim 11 equates to 15-30 wt% total surfactant in the final lubricant when you add together the 3 ranges), since any of the above discussed surfactants may be used individually or mixed, the reference embraces any amount of surfactants in the mixture and thusly embraces and renders obvious the wt% ranges of claim 11.

Claims 1-3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Gallo.
Elements of Jones and Gallo are as previously set forth over claim 7, combined herein due to amemdment.

Jones discloses drilling fluid compositions (title) comprising vegetable oils and emulsifiers (abstract).  The vegetable oil may be castor bean oil (abstract).  The emulsifiers are oleate esters (Column 5 lines), which are nonionic surfactants.  Table II discloses the use of 20-85 wt% oil.  The oleate emulsifier may be a blend of sorbitan monooleate, polyoxyethylene 20 sorbitan monooleate and polyoxyethylene 20 sorbitan trioleates.  They are blended to make the proper emulsifier for each composition (Column 5 lines 15-20), thus a blend of 3 different ones is embraced and/or obvious in light of the teachings of Jones.  
The use of 20-85 wt% oil, embracing the oil requirements of claim 1.  Although Jones does not disclose a composition consisting of just the oils and surfactants, the order of mixing and performing process steps is prima facie obvious See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Blending oil/surfactants together and adding that before/after adding other ingredients is prima facie obvious and meets the requirements of the claims.
Jones includes elements as set forth above.  Jones discloses the use of oleate ester emulsifiers such as sorbitan monooleate, PEO 20 sorbitan monooleate and PEO 20 sorbitan trioleate.  These emulsifiers implicitly have an HLB, however, Jones does not disclose the HLB balance thereof.
Gallo includes elements as set forth above.  Gallo discloses the use of surfactants such as sorbitan esters, including sorbitan monooleate, and ethoxylated sorbitan esters such as sorbitan monooleate 20 EO and sorbitan trioleate 20 EO [0042].  Gallo further discloses that the HLB of the surfactant or mixture thereof is from 6-20.  Gallo thusly teaches this HLB range to be suitable for the same surfactant mixtures as used in Jones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Jones the use of a HLB of from 6-20, as taught by Gallo, since this is recognized to be a suitable HLB range for those surfactants used by Jones for use in subterranean treatment fluids.
Elements above thusly meet the requirements of claim 1.  Since the wt% of oil is embraced by the reference, a prima facie case of obviousness exists over the claim.  See In re Wertheim.
The lubricant is added to a drilling fluid wherein the base fluid of such may be a brine (Column 5 line 47), meeting claims 2-3.  
The surfactants discussed above are sorbitan esters (e.g. the sorbitan monooleate) and polyethoxylated sorbitan esters (the polyoxyethylene sorbitans discloses above), as required by claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768